            Case 1:19-cv-01364-CJN Document 32 Filed 09/01/21 Page 1 of 13




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


MARVIN SAINTPREUX,

                Plaintiff,

       v.                                                   Civil Action No. 1:19-cv-01364 (CJN)

ALEJANDRO MAYORKAS, Secretary,
U.S. Department of Homeland Security,

                Defendant.


                                      MEMORANDUM OPINION

        Marvin SaintPreux took a job as an Emergency Management Specialist with the Federal

Emergency Management Agency in 2016, and he was terminated a year and a half later. See

generally Compl., ECF No. 1. He claims that his termination was both discriminatory and

retaliatory, in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.

FEMA has moved for summary judgment on both claims.1 See generally Def.’s Mot. for Summ.

J. (“Def’s Mot.”), ECF No. 25. The Court grants the Motion for reasons that follow.

                                            I.       Background

        SaintPreux, an African-American man, started his two-year appointment as an Emergency

Management Specialist with FEMA in January 2016. Compl. ¶ 4; Def.’s Mot., ECF No. 25-15,

Ex. 11 at 2. Charlotte Porter served as SaintPreux’s first-line supervisor for his first couple months

on the job until Matthew Lyttle assumed the role. Compl. ¶ 6; Def.’s Mot., ECF No. 25-15, Ex.

16 at 2. Both Lyttle and Porter are Caucasian. Compl. ¶ 6.



1
  This opinion refers to the defendant, the Department of Homeland Security, as FEMA given that SaintPreux worked
for the subagency.



                                                       1
         Case 1:19-cv-01364-CJN Document 32 Filed 09/01/21 Page 2 of 13




       At FEMA, SaintPreux worked with the Individual and Community Preparedness Division.

Id. ¶ 4. His primary duties involved supporting programs that reached out to local communities to

help them prepare for possible disasters. Id. ¶ 7. While SaintPreux’s position required him to

conduct himself in accordance with workplace standards, perform his job at a high level, and

prepare for meetings and events, the parties disagree over the extent to which SaintPreux did all

the above effectively. SaintPreux claims that he excelled as an employee and did so “without any

incidents.” Id. SaintPreux alleges that, rather than acknowledge his successful completion of his

work assignments, his supervisors “resented that he was successful in his work and looked for

faults in his performance to justify the termination of his employment.” Id. ¶ 8.

       FEMA tells a different story, claiming instead that SaintPreux time and again failed to live

up to expectations. In September 2016, for instance, Lyttle and Porter evaluated SaintPreux’s

practice presentations in preparation for event taking place at a college in Alabama. Def.’s Mot.,

ECF No. 25-20, Ex. 16 at 2. They decided that SaintPreux was not ready to present and that he

should communicate to others that his visit would be cancelled. Id. at 3. SaintPreux, FEMA

asserts, failed to tell anyone about the significance of his expected presentation. Id. It took several

days to find a replacement speaker to fill SaintPreux’s void. Id. As a result of the cancellation,

Lyttle instructed SaintPreux to include him in all emails and meetings that involve communication

with outside stakeholders. Id.

       Then, in October 2016, Lyttle contacted human resources to discuss his lack of satisfaction

with SaintPreux’s progress and to request that SaintPreux be placed on “Performance

Improvement Plan.” Def.’s Mot., ECF No. 25-7, Ex. 3 at 2. In response, Human resources

informed Lyttle that SaintPreux lacked eligibility for the plan and instead proposed “termination

[as] the recommended course of action.” Id. After discussions with leadership, Lyttle decided to




                                                  2
            Case 1:19-cv-01364-CJN Document 32 Filed 09/01/21 Page 3 of 13




give SaintPreux “another opportunity to improve his performance.” Def.’s Mot., ECF No. 25-20,

Ex. 16 at 4.

           SaintPreux, FEMA claims, failed to improve after getting another shot. He missed

deadlines, skipped out on meetings, took leave on a day he had been scheduled to attend a fair,

appeared at meetings with outside stakeholders without informing management, and visited a local

nonprofit instead of teleworking from home as instructed. See Def.’s Mot., ECF No. 25-17, Ex.

13 at 2.

           A culmination of events spurred SaintPreux to file an informal, administrative complaint

alleging race discrimination in May 2017. Compl. ¶ 14. A couple weeks later, Lyttle reached out

to human resources a second time about SaintPreux’s poor performance and to discuss grounds for

termination. See Def.’s Mot., ECF No. 25-14, Ex. 10 at 2–3. After attempts at mediation failed,

SaintPreux filed a formal complaint in August 2017. Compl. ¶ 14. Shortly thereafter, FEMA

terminated SaintPreux’s employment, citing a host of examples that demonstrated his poor work

performance. Id.

           SaintPreux filed this lawsuit on May 10, 2019. See generally id. He alleged that FEMA

discriminated against him on account of his race and color, and that his termination was the product

of unlawful retaliation. Id. ¶¶ 15–25. This Court granted in part Defendant’s motion to dismiss,

Def.’s Mot. to Dismiss, ECF No. 8, which narrowed the issues to SaintPreux’s unlawful

discrimination claim on the basis of his race and his unlawful retaliation claim. With discovery

complete, FEMA has moved for summary judgment on the outstanding claims. See generally

Def’s Mot.

                                    II.     Summary Judgment

           A court may grant summary judgment “if the movant shows that there is no genuine dispute

as to any material fact and that the movant is entitled to judgment as a matter of law.” Fed. R. Civ.


                                                  3
         Case 1:19-cv-01364-CJN Document 32 Filed 09/01/21 Page 4 of 13




P. 56(a). A “genuine” dispute about a material fact does not exist unless “the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986)). If the moving party has met its burden, the nonmoving party must

set forth “specific facts showing that there is a genuine issue for trial” to defeat the motion. Celotex

Corp. v. Catrett, 477 U.S. 317, 324 (1986). Though the Court “may not resolve genuine disputes

of fact in favor of the party seeking summary judgment,” Tolan v. Cotton, 572 U.S. 650, 656

(2014) (citation omitted), the nonmoving party must show more than “[t]he mere existence of a

scintilla of evidence in support of” its position, Anderson, 477 U.S. at 252. In other words, “there

must be evidence on which the jury could reasonably find for [the nonmoving party].” Id.

       “Credibility determinations, the weighing of evidence, and the drawing of legitimate

inferences from the facts are jury functions, not those of a judge.” Reeves v. Sanderson Plumbing

Prods., Inc., 530 U.S. 133, 150–51 (2000) (quoting Anderson, 477 U.S. at 255). Yet “[w]hen

opposing parties tell two different stories, one of which is blatantly contradicted by the record, so

that no reasonable jury could believe it, a court should not adopt that version of the facts for

purposes of ruling on a motion for summary judgment.” Scott v. Harris, 550 U.S. 372, 380 (2007).

       Although “summary judgment must be approached with specific caution in discrimination

cases, a plaintiff is not relieved of his obligation to support his allegations by affidavits or other

competent evidence showing that there is a genuine issue for trial.” Baylor v. Powell, 459 F. Supp.

3d 47, 53 (D.D.C. 2020) (quotation omitted). As “conclusory allegations” and “unsubstantiated

speculation” will not suffice to create genuine issues of material fact, “[s]ummary judgment for a

defendant is most likely when a plaintiff’s claim is supported solely by the plaintiff’s own self-

serving, conclusory statements.” Bell v. E. River Fam. Strengthening Collaborative, Inc., 480 F.

Supp. 143, 149 (D.D.C. 2020) (quotation omitted).




                                                   4
         Case 1:19-cv-01364-CJN Document 32 Filed 09/01/21 Page 5 of 13




                        A. SaintPreux’s Claim of Unlawful Discrimination

       Section 703(a)(1) of Title VII makes it an “unlawful employment practice” to “discriminate

against any individual with respect to his compensation, terms, conditions, or privileges of

employment, because of such individual’s race, color, religion, sex, or national origin.” 42 U.S.C.

§ 2000e-2(a)(1). Claims of unlawful discrimination in violation of Title VII “may be proven by

direct or circumstantial evidence.” Oviedo v. Washington Metro. Area Transit Auth., 948 F.3d

386, 394 (D.C. Cir. 2020). To establish a prima facie discrimination claim with indirect evidence,

a plaintiff must show that (1) he falls within a protected category, (2) he suffered an adverse

employment action, (3) and the unfavorable action gives rise to an inference of discrimination. St.

Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 506 (1993); Chappell-Johnson v. Powell, 440 F.3d 484,

488 (D.C. Cir. 2006).

       Absent direct evidence, discrimination claims proceed under the burden-shifting

framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See Swierkiewicz v.

Sorema N.A., 534 U.S. 506, 511 (2002) (clarifying that where a plaintiff produces direct evidence,

she “may prevail without proving all the elements of a prima facie case.”). Once a plaintiff

establishes a prima facie case, the burden shifts to the employer to articulate some legitimate, non-

discriminatory or non-retaliatory reason on which it relied in taking the complained-of action.

McDonnell Douglas, 411 U.S. at 802. This burden is “one of production” in which an employer

must produce evidence “sufficient for the trier of fact to conclude” that the action was taken for

the provided reason. Mastro v. Potomac Elec. Power Co., 447 F.3d 843, 854 (D.C. Cir. 2006);

Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 258 (1981) (noting that an employer’s

explanation for the challenged action must be “clear and reasonably specific”). Some helpful

factors used to decide whether the employer has satisfied its burden to articulate a legitimate




                                                 5
         Case 1:19-cv-01364-CJN Document 32 Filed 09/01/21 Page 6 of 13




nondiscriminatory reason for the action taken include: whether (1) the employer produced

“evidence that a factfinder may consider [at summary judgment];” (2) “the factfinder, if it believed

the evidence, [could reasonably] find that the employer’s action was motivated by a

nondiscriminatory reason;” (3) the nondiscriminatory reason is “facially credible in light of the

proffered evidence;” and (4) the evidence presents “a clear and reasonably specific explanation as

to how the employer[] applied [its] standards to the employee’s particular circumstances.”

Figueroa v. Pompeo, 923 F.3d 1078, 1087 (D.C. Cir. 2019).

        When the employer proffers a clear and specific reason, the “central question” at summary

judgment becomes whether the employee produced sufficient evidence for a reasonable jury to

find that the employer’s asserted rationale amounts to a pretext. Brady v. Off. of Sergeant at Arms,

520 F.3d 490, 494 (D.C. Cir. 2008) (citing St. Mary’s, 509 U.S. at 507–08, 511)). Whether

evidence proffered to show pretext suffices to raise an inference of unlawful discrimination or

retaliation is a fact-sensitive inquiry. See Aka v. Washington Hosp. Ctr., 156 F.3d 1284, 1294

(D.C. Cir. 1998); Walker v. Johnson, 798 F.3d 1085, 1091–92 (D.C. Cir. 2015) (identifying the

following factors that may support an inference of pretext: the employer’s (1) preferential

treatment of similarly situated employees outside the plaintiff’s protected group; (2) inconsistent

or dishonest explanations; (3) deviation from established procedures or criteria; (4) pattern of poor

treatment of other employees within the same protected group as the plaintiff; (5) the temporal

proximity between an employee’s protected activity and the employer’s adverse action; and

(6) other relevant evidence that a jury could consider to reasonably conclude the employer acted

with an illicit motive).

        The adverse employment action here is SaintPreux’s termination, and FEMA has asserted

a legitimate, non-discriminatory reason for doing so. In particular, FEMA points to SaintPreux’s




                                                 6
         Case 1:19-cv-01364-CJN Document 32 Filed 09/01/21 Page 7 of 13




termination letter, which documents his track record of “poor performance and misconduct.”

Def.’s Mot., ECF No. 25-17, Ex. 13 at 2. The letter cites to numerous incidences in support of the

decision to terminate. It begins by documenting SaintPreux’s failure to update his progress reports

despite numerous reminders to do so. Id. It continues by describing SaintPreux’s failure to attend

a fair even though he had corresponded with the fair organizer to confirm FEMA’s attendance. Id.

(Porter, who attended the fair, took note of the empty table reserved for FEMA. Id.) The letter

goes on to explain yet another episode of insubordination, noting that SaintPreux attended a

meeting with a different FEMA office without informing a supervisor in advance even though a

supervisor had to approve of engagement with an outside office ahead of time. Id. It also describes

a meeting where SaintPreux showed up unprepared for his presentation. He did not bring printed

materials for the attendees (Porter included) or anything to take notes on. Id. His lack of

preparation forced Lyttle to step in and take over. Id. The letter details SaintPreux’s failure to

accomplish multiple tasks assigned to him while Lyttle traveled overseas. Id. It also discusses an

episode where SaintPreux visited a local nonprofit with no connection to FEMA instead of

returning home to telework as instructed. Id. SaintPreux visited the nonprofit despite clear

instruction not to speak with outside stakeholders unless granted permission. Id. The letter

explains that SaintPreux had been given work assignments designed to allow him to demonstrate

that he possessed the “necessary communication, coordination, and problem solving skilled

required to perform” his duties. Id. at 3. SaintPreux’s execution of those work assignments, the

letter concluded, gave management little confidence he could do the job.

       It is permissible to terminate an employee based on that employee’s inability to get the job

done, as “performance below the employer’s legitimate expectations” amounts to one of the most

“common (and legitimate) reasons to terminate an employee.” Harris v. D.C. Water & Sewer




                                                7
         Case 1:19-cv-01364-CJN Document 32 Filed 09/01/21 Page 8 of 13




Auth., 791 F.3d 65, 69 (D.C. Cir. 2015) (quotation omitted). And the evidence substantiating

SaintPreux’s poor performance and misconduct is consistent with the factors outlined in Figueroa

v. Pompeo, 923 F.3d 1078 (D.C. Cir. 2019). First, FEMA has presented sworn declarations and

deposition testimony from the relevant decisionmakers as well as contemporaneous documents—

all proffered in an admissible form for trial purposes. Id. at 1087. Second, the factfinder hearing

the evidence would “find that ‘the employer’s action was motivated by’ a nondiscriminatory

reason.” Id. (quotation omitted). Third, FEMA’s proffered explanation overcomes the “facially

credible” hurdle. Id. (quotation omitted). And fourth, the explanations fall in the “clear and

reasonably specific” bucket. Id. (quotation omitted).

        Because FEMA has offered a legitimate, non-discriminatory reason for terminating

SaintPreux, the question at summary judgment is whether SaintPreux can rebut this explanation.

See Brady, 520 F.3d at 494. Stated differently, the central question is whether SaintPreux

“produced evidence sufficient for a reasonable jury to find that the employer’s stated reason was

not the actual reason and that the employer intentionally discriminated against [SaintPreux] based

on his race.” Id. at 494–95.

        SaintPreux first suggests that FEMA’s purported rationales for terminating him “fall[] well

short of credence.” Pl.’s Response to Def.’s Mot. for Summ. J. (“Opp’n”), ECF No. 29, at 10. A

plaintiff may in some narrow circumstances “establish pretext with evidence that a factual

determination underlying an adverse employment action is egregiously wrong.’” Burley v. Nat’l

Passenger Rail Corp., 801 F.3d 290, 296 (D.C. Cir. 2015). But that is not this case. FEMA’s

termination letter details with substantial support from the summary judgment record the reasons

for SaintPreux’s termination.        “Once the employer has articulated a non-discriminatory

explanation for its action, . . . the issue is not the correctness or desirability of [the] reasons offered




                                                    8
         Case 1:19-cv-01364-CJN Document 32 Filed 09/01/21 Page 9 of 13




. . . [but] whether the employer honestly believes in the reasons it offers.” Fischbach v. D.C. Dep’t

of Corr., 86 F.3d 1180, 1183 (D.C. Cir. 1996) (quotation omitted).

        SaintPreux also casts doubt on the significance of many of the allegations in the termination

letter and tries to create genuine issues of material fact with bald assertions. But “a plaintiff cannot

create a factual issue of pretext with mere allegations or personal speculation, but rather must point

to genuine issues of material fact in the record” “to defeat a motion for summary judgment.”

Accurso v. Fed. Bureau of Investigation, No. CV 19-2540 (CKK), 2021 WL 411152, at *8 (D.D.C.

Feb. 5, 2021) (quotation omitted). SaintPreux may disagree with FEMA’s reasons for deciding to

terminate his employment, but disagreement does not amount to pretext without showing that false

reasons were deployed as a smokescreen to provide cover for unlawful discrimination. St. Mary’s,

509 U.S. at 515.

        SaintPreux’s attempt to prove discrimination with comparator evidence falls short.

Presenting evidence that “the employer treated similarly situated persons who were not the same

race as the plaintiff more favorably than it treated the plaintiff can [] be probative of

discrimination.” Burley, 801 F.3d at 296–97. To show that one is “similarly situated to another

employee, [the employee] must demonstrate . . . that all of the relevant aspects of [his] employment

situation were nearly identical to those of the other employee.” Wheeler v. Georgetown Univ.

Hosp., 812 F.3d 1109, 1115–16 (D.C. Cir. 2016) (quotation omitted). SaintPreux has offered a

comparator, but he has proffered no evidence that the comparator had a similar record of poor

performance. Moreover, the comparator was not a probationary employee, and SaintPreux has

failed to explain how he (the only probationary employee under Lyttle’s supervision) can be

properly compared with a non-probationary employee. Holbrook v. Reno, 196 F.3d 255, 262 (D.C.




                                                   9
          Case 1:19-cv-01364-CJN Document 32 Filed 09/01/21 Page 10 of 13




Cir. 1999) (“[W]e cannot see how Holbrook, a probationary trainee, could possibly be similarly

situated to a fifteen-year veteran with supervisory responsibilities.”).

        In sum, SaintPreux has failed to proffer evidence from which a reasonable juror could find

that FEMA’s proffered justifications for firing SaintPreux—his misconduct and poor

performance—were pretextual. Summary judgment on his employment discrimination claim is

therefore appropriate. Barot v. Embassy of Republic of Zambia, 299 F. Supp. 3d 160, 183 (D.D.C.

2018), aff’d, 773 F. App’x 6 (D.C. Cir. 2019) (quotation omitted) (“[T]he issue is not the

correctness or desirability of [the] reasons offered . . . [but] whether the employer honestly believes

in the reasons it offers.”)).

                              B. SaintPreux’s Claim of Unlawful Retaliation

        A Title VII provision separate from the discrimination provision provides that “[i]t shall

be an unlawful employment practice for an employer to discriminate against any of his employees

. . . because he has opposed any practice made an unlawful employment practice.” 42 U.S.C. §

2000e–3(a).      To establish a prima facie case of retaliation under that provision, a plaintiff must

show that (1) he engaged in a protected activity, (2) he suffered an adverse employment action,

and (3) a causal link connects the two. Taylor v. Small, 350 F.3d 1286, 1292 (D.C. Cir. 2003).2 If

a plaintiff establishes a prima face case of retaliation, the same burden-shifting framework that

applies to claims of unlawful discrimination also applies to claims of unlawful retaliation. Johnson



2
  To engage in protected activity, the employee must either participate in a Title VII proceeding or oppose an
employer’s discriminatory action. See Wang v. Washington Metro. Area Transit Auth., 206 F. Supp. 3d 46, 77 (D.D.C.
2016); Khatri v. Bd. of Trustees of Univ. of D.C., No. CV 19-2644 (RBW), 2021 WL 2403087, at *5 (D.D.C. June 11,
2021). To suffer an adverse action under the retaliation provision, the action need not be employment-related, but it
must be an action that “well might have ‘dissuaded a reasonable worker from making or supporting a charge of
discrimination.’” Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 67–68 (2006) (quoting Rochon v. Gonzales,
438 F.3d 1211, 1219 (D.C. Cir. 2006)). FEMA does not dispute that SaintPreux engaged in protected activity and
suffered adverse action.




                                                        10
        Case 1:19-cv-01364-CJN Document 32 Filed 09/01/21 Page 11 of 13




v. Interstate Mgmt. Co., LLC, 849 F.3d 1093, 1099 (D.C. Cir. 2017); Allen v. Johnson, 795 F.3d

34, 39 (D.C. Cir. 2015).

       SaintPreux alleges that FEMA retaliated against him by terminating his employment after

he filed an Equal Employment Opportunity complaint against his supervisors. Compl. ¶ 25. He

first initiated contact with the Agency in May 2017, and he filed a formal complaint in August

2017. Id. ¶ 14. FEMA terminated SaintPreux later that month. Id. SaintPreux’s claim of unlawful

retaliation faces two hurdles. First, can he show a causal link between his protected activity and

his eventual termination? Second, assuming SaintPreux has established a prima facie case, can he

rebut FEMA’s justifications for terminating him?

       To establish the requisite causal connection for an unlawful retaliation claim, the plaintiff

must show “that the employer had knowledge of the employee’s protected activity,” Dave v.

Lanier, 606 F. Supp. 2d 45, 51 (D.D.C. 2009), or that temporal proximity gives rise to a causal

inference, Na’im v. Clinton, 626 F. Supp. 2d 63, 78 (D.D.C. 2009); Keys v. Donovan, 37 F. Supp.

3d 368, 372 (D.D.C. 2014); Francis v. D.C., 731 F. Supp. 2d 56, 77 (D.D.C. 2010) (“Hence, the

Court looks to whether temporal proximity, in combination with the employer’s knowledge, is

sufficient to support an inference of a causation.”).

       Good reason exists to doubt that a causal link connects SaintPreux’s protected activity to

his eventual termination. FEMA discussed terminating SaintPreux months before SaintPreux

engaged in any protected activity. In particular, Lyttle contacted human resources in October 2016

to discuss his lack of satisfaction with SaintPreux’s progress and to request that SaintPreux be

placed on “Performance Improvement Plan.” Def.’s Mot., ECF No. 25-7, Ex. 7 at 2. Human

resources responded that SaintPreux lacked eligibility for the plan and proposed “termination [as]

the recommended course of action.” Id. After discussions with leadership, Lyttle decided to give




                                                 11
        Case 1:19-cv-01364-CJN Document 32 Filed 09/01/21 Page 12 of 13




SaintPreux “another opportunity to improve his performance.” Def.’s Mot., ECF No. 25-7, Ex. 7

at 16. FEMA documented additional episodes of SaintPreux’s poor performance between October

2016 and his eventual termination in August 2017, which added reason to follow through on prior

discussions.

       To be sure, FEMA did not terminate SaintPreux until August 2017. And SaintPreux first

engaged in protected activity in May 2017. But employers need not suspend prior plans upon

discovering that a Title VII suit has been filed or an employee has engaged in protected activity.

Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 272 (2001). The record shows that Lyttle gave

SaintPreux another shot and that SaintPreux failed to make the most of it. See Craig v. Mnuchin,

278 F. Supp. 3d 42, 64–65 (D.D.C. 2017) (holding that no retaliation occurred when the evidence

showed an employer contemplated removing an employee from his position before the employer

learned of his protected activity and then later proceeded to terminate the employee).

       Even assuming SaintPreux has proffered evidence of causality and has established a prima

facie case of unlawful retaliation, he does not rebut FEMA’s legitimate reasons for firing him.

Once an employer has offered a legitimate, non-retaliatory reason for the challenged action,

“positive evidence beyond mere proximity is required to defeat the presumption that the proffered

explanations are genuine.” Hamilton v. Geithner, 666 F.3d 1344, 1359 (D.C. Cir. 2012) (quotation

omitted). As already discussed, the termination letter documents numerous reasons for terminating

SaintPreux based on his poor performance.          Besides quibbling with the judgment of his

supervisors, SaintPreux fails to offer evidence to suggest pretext.

       SaintPreux attempts to defeat summary judgment on his retaliation claim with the argument

that he was subjected to a “pattern of antagonism.” Opp’n at 20. A plaintiff can establish causation

through a “pattern of antagonism.” Smith-Haynie v. United States Veterans Initiative, No. 17-CV-




                                                 12
        Case 1:19-cv-01364-CJN Document 32 Filed 09/01/21 Page 13 of 13




2824 (TSC), 2020 WL 2838605, at *5 (D.D.C. June 1, 2020). To do so, the plaintiff must offer

“evidence of a pattern of antagonism following closely on the heels of protected activity and

related to the challenged employment action.” Allen, 795 F.3d at 46; Payne v. District of

Columbia, 4 F. Supp. 3d 80, 89 (D.D.C. 2013); Taylor v. Solis, 571 F.3d 1313, 1322–23 (D.C. Cir.

2009) (quotation omitted) (“plaintiff can establish a link between his or her protected behavior and

[the alleged reprisal] if the employer engaged in a pattern of antagonism in the intervening

period”). SaintPreux concedes that he engaged in protected activity for the first time in May 2017,

which occurred after most of the reasons given in the termination letter for his firing. Plus,

SaintPreux fails to allege facts sufficient to show a pattern of antagonism between May and August

that led FEMA to fire him for retaliatory reasons. As a result, he has not proffered evidence from

which a reasonable juror could find causation or pretext based on an alleged pattern of antagonism.

                                        III.   Conclusion

   For the foregoing reasons, FEMA’s Motion for Summary Judgment is GRANTED. An Order

will be entered contemporaneously with this Memorandum Opinion.

       It is so ORDERED.


DATE: September 1, 2021
                                                             CARL J. NICHOLS
                                                             United States District Judge




                                                13
